Citation Nr: 1035715	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1969 to March 1971, including service in the Republic of 
Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the benefits sought on appeal.  

In February 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

This case was previously before the Board in April 2008, when it 
was remanded for further development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

FINDINGS OF FACT

1.  The current right ankle disability, including arthritis, 
first shown more than one year after service, is unrelated to an 
in-service ankle sprain.

2.  The current right shoulder disability, impingement syndrome 
with bicipital tendonitis and arthritis, first shown more than 
one year after service, is unrelated to a shoulder injury in 
service.


CONCLUSIONS OF LAW

1.  The current right ankle disability, including arthritis, was 
not incurred in or aggravated by service, and service connection 
for arthritis may not be presumed based on the presumption 
service connection for a chronic disease.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  The current right shoulder disability, impingement syndrome 
with bicipital tendonitis and arthritis, was not incurred in or 
aggravated by service, and service connection for arthritis may 
not be presumed based on the presumption service connection for a 
chronic disease.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  




The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in October 2003 and in May 2008.  The Veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service, or an event in 
service causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or event 
in service.  Additionally, the Veteran was notified that VA would 
obtain service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records or 
with his authorization VA would obtain any such records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and the degree of disability 
assignable. 

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-adjudication 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided content-
complying VCAA notice the claims were readjudicated, as evidenced 
by the supplemental statement of the case in June 2010.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis).
 






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service treatment 
records and post-service VA and private medical records.  The 
Veteran has not identified any additional pertinent records for 
the RO to obtain on his behalf.  

The Veteran was afforded a VA compensation examination in March 
2010 in an effort to substantiate the claims of service 
connection.  

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for arthritis, if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§ 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of chronic disease in service requires a combination 
of manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
after discharge is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.


The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Right Ankle Disability

Facts 

The service treatment records show that in May 1969 the Veteran 
injured his right foot and ankle.  He was given an ACE bandage 
and taken off of physical training for one week to prevent any 
swelling of the right ankle.  There is no other evidence of 
treatment of the right ankle in service.  On separation physical, 
the Veteran's lower extremities were noted to be normal.

After service in December 1976, the Veteran was seen for 
complaints of an injury to his right foot and ankle.  A recurrent 
ankle sprain was diagnosed.

In a statement in February 2008, the Veteran reported that he 
injured his right ankle during his Officers Basic Training 
Course, and that it gave him trouble throughout his military 
service.  After he returned to civilian life, he injured his 
right ankle often and occasionally sought medical treatment.

In February 2008, the Veteran testified that he injured his ankle 
in physical training at Fort Benjamin Harrison and it had not 
really healed.  He stated that he was able to complete basic 
training on time, but he continued to injure the ankle throughout 
his service and since then.  



The Veteran stated that the in-service injury was a bad sprain 
which left him on crutches for two weeks, although he was able to 
pass the running test required to graduate from basic.  He stated 
that he injured his ankle again slightly while in Vietnam while 
scrambling to take cover during a rocket attack, and from time to 
time had turned his ankle.  He stated that since the late 1980s 
his ability to do any type of hard work had diminished due to the 
fact that he would turn or sprain his ankles easily.  

On VA examination in March 2010, the Veteran stated that his 
ankle problems began in service in 1969, while running, which was 
diagnosed as a bad sprain and he was put on profile for 7 weeks.  
He stated that he purchased crutches on his own in 1972 and a 
cane was prescribed in the late 1990s but he used it only for 
about 3 months.  He stated that his right ankle was unstable at 
times, but was better than before.  Testing showed normal but 
painful ankle range of motion.  X-rays showed osteoarthritic 
changes in the ankle with no acute fracture or dislocation, no 
abnormal periostal reaction, and normal surrounding soft tissues.  
Based on the X-ray and examination findings, the examiner 
expressed the opinion that no chronic ankle disability was 
manifest.  

Analysis 

On the basis of the service treatment records alone, a permanent 
right ankle disability, including arthritis, was not 
affirmatively shown to have been present during service, and 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established.

The service treatment records do document a single right ankle 
injury, requiring treatment.  As an injury was noted, that is, 
observed during service, the principles of service connection, 
pertaining to chronicity and continuity of symptomatology under 
38 C.F.R. § 3.303(b) apply.



As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a permanent 
right ankle disability and sufficient observation to establish 
chronicity during service, and as chronicity in service is not 
adequately supported by the service treatment records, as there 
was a single injury, then continuity of symptomatology after 
service under 38 C.F.R. § 3.303(b) is required to support the 
claim.  Also as to any current right ankle disability, first 
diagnosed after service, 38 C.F.R. § 3.303(d) applies. 

In his statements and testimony, the Veteran has stated that he 
has had recurrent right ankle problems since the injury in 
service in 1969, implying that any current right ankle disability 
had onset in service.  The record shows that after service a 
recurrent ankle sprain was diagnosed in 1976.  On VA examination 
in March 2010, X-rays showed arthritis.  

Because it does not necessarily follow that there is a 
relationship between any current right ankle disability, 
including arthritis, first diagnosed after service and the 
continuity of symptomatology that the Veteran avers, and as a 
right ankle disability, including arthritis, is not a condition 
under case law that has been found to be capable of lay 
observation, the determination as to the diagnosis or presence of 
the disability is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is required to 
substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).  

Also, under certain circumstances, a lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer).
Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience; 
lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (A witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.).  Competency is a question of fact, which is to be 
addressed by the Board.  Jandreau at 1377.

A right ankle disability, including arthritis, is not a simple 
medical condition because it is not a condition a lay person can 
perceive through the senses as distinguished from an opinion or 
conclusion from one's own personal observation.  

Where, as here, there is a question of a diagnosis of a 
disability not capable of lay observation by case law and the 
disability is not a simple medical condition competent medical 
evidence is required to substantiate the claim.   Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer a 
medical diagnosis. 38 C.F.R. § 3.159. 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or 
experience, that is, competent to offer a medical diagnosis.  38 
C.F.R. § 3.159.

To the extent the Veteran's statements and testimony imply that 
the current right ankle disability was present in service, the 
Veteran's statements and testimony are not competent evidence, 
and the statements and testimony are excluded, that is, the 
statements and testimony are not to be considered as competent 
evidence favorable to claim.  





Also, under Jandreau, while the Veteran is competent to report a 
contemporaneous medical diagnosis, the first contemporaneous 
diagnosis was in 1976, 5 years after service.  And under 
Jandreau, although the Veteran is competent in describing 
symptoms which support a later diagnosis by a medical 
professional, no health-care professional has expressed the 
opinion that any current post-service right ankle disability was 
related to the injury in 1969 in service. 

The remaining question for continuity of symptomatology under 
38 C.F.R. § 3.303(b) and for a disability first diagnosed after 
service under 38 C.F.R. § 3.303(d) is one of causation, that is, 
whether there is an association between the post-service 
disability and the documented injury in service. 

The Veteran has asserted that his current right ankle disability 
is related to the injury in service.  Where the determination 
involves a question of causation, under certain circumstances, a 
lay person is competent to offer an opinion on a simple medical 
condition, a contemporaneous medical diagnosis, or symptoms that 
later support a diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a lay person will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer)).  
Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

In this case, the cause of any current right ankle disability 
cannot be determined by the Veteran's own personal observation 
without having specialized education, training, or experience.  
38 C.F.R. § 3.159 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of any current right ankle 
disability.  Here the Veteran's lay opinion on causation is not 
competent evidence and his opinion on causation cannot be 
considered as evidence favorable to the claim. 

The Board has already determined that there is no a 
contemporaneous medical diagnosis or later diagnosis of a medical 
professional that relates the Veteran's post-service right ankle 
disability, including arthritis, to the injury in service. 

And arthritis by X-ray was first shown in 2010 almost 40 years 
after service and well beyond the one-year presumptive period 
after separation from service in 1971 for arthritis as a chronic 
disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309. 

Where there is also a question of medical causation and the 
Veteran's lay assertion of causation is not competent evidence, 
competent medical evidence is required to substantiate the claim.

As for the competent evidence of record, pertaining to causation, 
the VA examiner, a physician, is suitably qualified through 
education, training, or experience to offer an opinion on 
causation in this case.  38 C.F.R. § 3.159.

The VA examiner, a physician, after a review of the record, found 
no evidence of a chronic ankle disability other than arthritis.

As the Veteran's lay statements and testimony are not competent 
evidence on causation and as the competent evidence on causation 
opposes, rather than supports, the claim, the preponderance of 
the competent evidence of record is against the claim on the 
question of causation.

As the preponderance of the evidence is against the claim that 
the current right ankle disability, including arthritis, is due 
to an injury or event in service under 38 C.F.R. § 3.303(a), (b), 
and (d), the benefit-of-the-doubt standard or proof does not 
apply.   38 U.S.C.A. § 5107(b). 





Right Shoulder Disability

Facts

The service treatment records, including the report of separation 
examination, contain no complaint, finding, history, treatment, 
or diagnosis of a right shoulder abnormality.  

After service in 1972, the Veteran was seen for complaints of 
discomfort in his right shoulder and bursitis was diagnosed. 

In February 1996, the Veteran stated that he had difficulty with 
his right shoulder.  In August 1996, he complained of tenderness 
over the right bicep, but his shoulder was feeling better.  

In January 1998, the Veteran complained of increased pain in his 
right shoulder over the last year.  In a medical questionnaire 
completed by the Veteran, he reported multiple injuries to his 
right shoulder, the most significant being when he caught hold of 
a 200 pound calf with his right arm about six to eight years 
previous and at the time he was examined and no treatment was 
recommended.   He described decreased strength and some 
limitation of motion.  X-rays showed some osteophyte formation.  
The diagnosis was impingement and long bicipital tendonitis.  

In a statement n February 2005, the Veteran reported injuring his 
shoulder in Vietnam when he sought cover during a rocket attack.  
He stated that he dove at a place in the middle of the floor 
directly above a bunker and in the process injured his shoulder.  
He stated that he had sought treatment for his shoulder in 1972 
and again later on, when it got much worse.  He stated that 
although he had sustained an injury to his shoulder from catching 
a calf, the most significant injury to his shoulder that he could 
recall was the one in Vietnam.



In a statement in February 2005, the Veteran's former supervisor 
with the Staff Judge Advocates Office, T.G.W., recalled the 
incident in which the Veteran injured his shoulder.  He stated 
that in the summer of 1970 there was an explosion which caused 
the Veteran to try to dive through the floor of the supervisor's 
office into the bunker below.  The Veteran hurt his shoulder 
pretty bad and complained of it for several months afterward.  
While the possibility of seeking medical attention for the 
shoulder was discussed, it would have involved travel to DaNang 
and the work load was such that the Veteran's supervisor couldn't 
spare him for long enough to get medical treatment.

In February 2008, the Veteran testified to the circumstances 
surrounding the shoulder injury in Vietnam and stated that his 
shoulder continued to hurt for two or three months afterwards.  
He stated that he still had trouble with the shoulder and that in 
the late 1990s it had been so bad it would not function.  He 
received a Prednisone injection; since then, he had not had a lot 
of problems with his shoulder, although it was still painful and 
he had some loss of motion.  He noted that although he was not 
treated for the injury in service, he had submitted a written 
statement from his supervisor concerning the incident.

On VA examination in March 2010, the Veteran stated that he had 
injured his shoulder in service and the examiner also noted the 
injury in 1998, when the Veteran caught a 200 pound calf with his 
right arm.  X-rays showed osteoarthritic changes in the 
acromioclavicular joint.  The diagnosis was right shoulder 
osteoarthritis and impingement syndrome with long bicipital 
tendonitis.  The examiner noted that the Veteran had described 
his in-service injury as a deep bruise and offered the opinion 
that the Veteran sustained a contusion of his right shoulder at 
that time.  This was contrasted with the current diagnosis of 
bicipital tendonitis, which is an inflammatory process of the 
long head of the biceps tendon and is a common cause of shoulder 
pain due to its position and function.  





Analysis

On the basis of the service treatment records alone, a permanent 
right shoulder disability, tendonitis or arthritis, was not 
affirmatively shown to have been present during service.   

In a statement by a lay witness and in Veteran's statements and 
in testimony, there is competent and credible evidence that the 
Veteran injured his right shoulder in Vietnam, when he dove to 
the floor in reaction to a nearby explosion.  As the injury was 
noted, that is, observed in service, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply.  

As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a permanent 
right shoulder disability and sufficient observation to establish 
chronicity in service, and as chronicity in service is not 
adequately supported by either the service treatment records, 
then continuity of symptomatology after service under 38 C.F.R. 
§ 3.303(b) is required to support the claim.  Also, as to any 
current right shoulder disability which was first diagnosed after 
service, 38 C.F.R. § 3.303(d) applies.

As it does not necessarily follow that there is a relationship 
between any current right shoulder disability first diagnosed 
after service and the continuity of symptoms alleged by the 
Veteran and as a right shoulder disability, including tendonitis 
and arthritis, is not a condition under case law that has been 
found capable of lay observation, the diagnosis of a current 
disability is a medical question and competent medical evidence 
is required to substantiate the claim.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted above, under certain circumstances a lay person is 
considered competent to identify a simple medical condition, a 
contemporaneous medical diagnosis, or symptoms that later support 
a diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  


A right shoulder disability, including tendonitis and arthritis, 
is not a simple medical condition, because it cannot be perceived 
or distinguished through the sense by a lay person.  See 
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Therefore, the Board determines that the Veteran, as a lay 
person, with no evidence of medical education, training, or 
experience, is not competent to identify a permanent right 
shoulder disability as being present in service.   

Where, as here, there is a question of a diagnosis of a 
disability not capable of lay observation by case law, and the 
disability is not a simple medical condition under Jandreau, and 
the other circumstances pertaining to competency in Jandreau do 
not apply, that is, a contemporaneous medical diagnosis as there 
is no contemporaneous medical diagnosis before 1972 or symptoms 
that later support a diagnosis by a medical professional, 
competent medical evidence is required to substantiate the claim.

The remaining question for continuity of symptomatology under 
38 C.F.R. § 3.303(b) and for a disability first diagnosed under 
38 C.F.R. § 3.303(d) is one of causation, that is, the existence 
of an association between the post-service disability and the 
injury in service.

The Veteran has asserted that his current right shoulder 
disability is related to the injury in service.  As noted, where 
there is a question of causation, a lay person is competent under 
certain circumstances to offer an opinion on a simple medical 
condition, a contemporaneous medical diagnosis, or symptoms that 
later support a diagnosis by a medical professional.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  






In this case, the cause of the Veteran's current right shoulder 
disability cannot be determined based on his own personal 
observation, because he lacks the necessary specialized 
education, training, or experience.  38 C.F.R. § 3.159; Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  As with the Veteran's lay 
opinion of a current diagnosis, his opinion regarding the cause 
of his current right shoulder disability is not competent 
evidence and therefore cannot be considered as evidence which 
supports his claim of service connection.

The evidence shows that the first diagnosis of a right shoulder 
condition was the one instance of bursitis in the right shoulder 
in 1972 with no further medical evidence of shoulder problems 
until February 1996, when the Veteran linked his shoulder problem 
to an injury after service, catching a calf.  None of the 
Veteran's treatment providers has expressed an opinion linking 
the current right shoulder disability to the in-service injury.  

The VA examiner distinguished, what he described as deep bruise 
of the shoulder in service, and the current impingement syndrome 
with bicipital tendonitis and arthritis, explaining that in-
service injury contrasted with the current diagnosis of bicipital 
tendonitis, which is an inflammatory process of the long head of 
the biceps tendon and is a common cause of shoulder pain due to 
its position and function.  Without competent medical evidence of 
a link between the Veteran's right shoulder injury in service and 
his current right shoulder disability, service connection under 
38 C.F.R. § 3.303(b) and (d) is not warranted.  

Finally, service connection for arthritis may be granted on a 
presumptive basis where that disability is manifest to a 
compensable level within one year of service separation.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  While the Veteran 
was treated for bursitis of the right shoulder in 1972, possibly 
within the first year following service separation (the date of 
treatment is not clear from the medical record), bursitis is a 
separate and distinct medical condition from arthritis.  The 
first evidence of arthritis of the right shoulder was in January 
1998, more than 15 years after service separation.  Thus, service 
connection is not warranted on a presumptive basis for arthritis 
of the right shoulder as a chronic disease.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for the current right shoulder disability, impingement 
syndrome with bicipital tendonitis and arthritis, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right ankle disability, including 
arthritis, is denied.

Service connection for a right shoulder disability, impingement 
syndrome with bicipital tendonitis and arthritis, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


